Order                                                   Michigan Supreme Court
                                                              Lansing, Michigan

  May 21, 2014                                                 Robert P. Young, Jr.,
                                                                          Chief Justice

  148317-23(72)                                                 Michael F. Cavanagh
                                                                Stephen J. Markman
                                                                    Mary Beth Kelly
                                                                     Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                           Bridget M. McCormack
                                                                   David F. Viviano,
            Plaintiff-Appellee,                                                Justices
                                         SC: 148317
  v                                      COA: 308104
                                         Oakland CC: 2011-236622-FH
  BARBARA MIRA JOHNSON,
             Defendant-Appellant.
  ___________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                         SC: 148318
  v                                      COA: 308105
                                         Oakland CC: 2011-236623-FH
  ANTHONY JAMES AGRO,
             Defendant-Appellant.
  ___________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                         SC: 148319
  v                                      COA: 308106
                                         Oakland CC: 2011-236624-FH
  RYAN MICHAEL FLEISSNER,
             Defendant-Appellant.
  ___________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                         SC: 148320
  v                                      COA: 308109
                                         Oakland CC: 2011-236625-FH
  BARBARA JEAN AGRO,
           Defendant-Appellant.
                                                                                                             2

___________________________________/

PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
                                                                SC: 148321
v                                                               COA: 308110
                                                                Oakland CC: 2011-236626-FH
RYAN DANIEL RICHMOND,
           Defendant-Appellant.
___________________________________/

PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
                                                                SC: 148322
v                                                               COA: 308111
                                                                Oakland CC: 2011-236627-FH
MATTHEW CURTIS,
           Defendant-Appellant.
___________________________________/

PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
                                                                SC: 148323
v                                                               COA: 308113
                                                                Oakland CC: 2011-236628-FH
NICHOLAS AGRO,
           Defendant-Appellant.
___________________________________/

        On order of the Chief Justice, the motion of defendants-appellants for leave to file
a late reply brief is GRANTED. The reply brief submitted on May 16, 2014, is accepted
for filing.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                         May 21, 2014
                                                                                    Clerk